MEMORANDUM OPINION
PER CURIAM.
In this employment discrimination action brought pursuant to the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et. seq., plaintiff Dean Valovich appeals the district court’s grant of summary judgment for defendant Foamade Industries, Inc. Plaintiff alleges that he was terminated from his position with defendant due to his disability. He argues that the district court erred in determining that he failed to make out a prima facie case of discrimination under the ADA and faded to present evidence to rebut the legitimate reason for his discharge offered by defendant.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to defendant.
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Opinion and Order Granting Defendant’s Motion for Summary Judgment dated November 13, 2000.